21-30107-hcm Doc#25-1 Filed 03/26/21 Entered 03/26/21 16:24:37 Proposed Order Pg 1
                                      of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

  IN RE:                                         §
                                                 §
  PDG PRESTIGE, INC.,                            §                  Case No. 21-30107
                                                 §
  Debtor.                                        §
                                                 §

        ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION
        REGARDING MOTION OF DEBTOR TO (I) ENTER INTO DEBTOR
        POSSESSION CREDIT AGREEMENT, (II) GRANT PRIMING LIENS
        UNDER CODE SEC. 364(D), AND (III) PROVIDE RELATED RELIEF (RE:
        DOCKET NO. 24, 25)

         On this day came on for consideration Motion for Expedited Consideration Regarding
 Motion for Expedited Consideration Regarding Motion to (I) Enter into Debtor Possession Credit
 Agreement, (II) Grant Priming Liens Under Code Sec. 364(d), and (III) Provide Related Relief
 (Docket No. 25) (the “Motion to Expedite”) regarding the Motion to (I) Enter into Debtor Possession
 Credit Agreement, (II) Grant Priming Liens Under Code Sec. 364(D), and (III) Provide Related
 Relief (Docket No. 24) (the “DIP Motion”) filed herein on March 26, 2021 by PDG-Prestige, Inc.,
 Debtor and Debtor in Possession herein. The Court finds and concludes that the Motion to Expedite
 should be granted.

        IT IS THEREFORE ORDERED THAT the Court shall conduct an expedited hearing
 on the DIP Motion at the date and time entered on the docket for this case. Movant shall be
 responsible for notice.

                                                ###

 ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF DEBTOR TO (I)
 ENTER INTO DEBTOR POSSESSION CREDIT AGREEMENT, (II) GRANT PRIMING LIENS UNDER CODE SEC.
 364(D), AND (III) PROVIDE RELATED RELIEF — Page 1                           1937411.DOCX [2]
